NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GERALDINE KELLEY DARDEN,                        No.    17-15015

                Plaintiff-Appellant,            D.C. No. 1:12-cv-01001-EPG

 v.
                                                MEMORANDUM*
CHRISTOPHER L. DRISCOLL, as
executor of the estate of Dr. Scott H. M.
Driscoll,

                Defendant-Appellee.

                   Appeal from the United States District Court
                        for the Eastern District of California
                  Erica P. Grosjean, Magistrate Judge, Presiding**

                         Submitted November 15, 2017***

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Geraldine Kelley Darden, a California state prisoner, appeals pro se from the

district court’s summary judgment in her 42 U.S.C. § 1983 action alleging


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deliberate indifference to her serious medical needs. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Jett v. Penner, 439 F.3d 1091, 1096 (9th

Cir. 2006). We affirm.

      The district court properly granted summary judgment on Darden’s Eighth

Amendment claim because Darden failed to raise a genuine dispute of material fact

as to whether Dr. Driscoll knew of and disregarded an excessive risk to her serious

medical needs. See id. (to demonstrate deliberate indifference, the plaintiff must

show “a purposeful act or failure to respond to a prisoner’s pain or possible

medical need and . . . harm caused by the indifference”).

      The district court did not abuse its discretion in considering the expert

declarations of two doctors submitted by Dr. Driscoll in support of his motion for

summary judgment. See Primiano v. Cook, 598 F.3d 558, 563, 566-67 (9th Cir.

2010) (setting forth standard of review and requirements for admitting expert

testimony).

      Darden’s motions for appointment of an expert witness, to enforce the

district court’s order for subpoena duces tecum, and to supplement the record on

appeal (Docket Entry Nos. 9, 14, 32) are denied.

      AFFIRMED.




                                          2                                       17-15015